DETAILED ACTION 
Claims 31-34 and 40-51, submitted on July 30, 2021 and as amended herein, as well as new claim 52, are allowed.  
Examiner’s Amendment to The Claims 
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Alina K. Khankin on September 8, 2021.  
Claim 31 has been amended as follows:
31.  A method for treating or ameliorating a pediatric disorder characterized by having a non-truncating BSEP mutation in a pediatric subject, wherein the pediatric disorder is selected from progressive familial intrahepatic cholestasis 2 (PFIC2), benign recurrent intrahepatic cholestasis 2 (BRIC2), and drug induced cholestasis, comprising administering to the pediatric subject an Apical Sodium-dependent Bile Acid Transporter Inhibitor (ASBTI), wherein the ASBTI is 

    PNG
    media_image1.png
    560
    806
    media_image1.png
    Greyscale
 ,
or a pharmaceutically acceptable salt thereof

New claim 52 has been added:
52.  The method of claim 31, wherein the ASBTI is effective for decreasing at least 20% of serum and/or hepatic bile acid levels in the pediatric subject as compared to bile acid levels prior to administration of the ASBTI.  
Election/Restriction 
The requirement for election of a species for initial examination, made in the action mailed on February 2, 2021, is hereby withdrawn.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628